Citation Nr: 0433064	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-30 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from October 1979 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for residuals of a right ankle fracture.  

De novo review of the issue of entitlement to service 
connection for residuals of a right ankle fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  By rating decision dated in January 1980, the veteran's 
initial claim for service connection for residuals of a right 
ankle fracture was denied; the veteran did not appeal the 
determination and it became final.  

2.  The additional evidence submitted by the veteran, by 
itself or when considered with previous evidence of record; 
relates to an unestablished fact necessary to substantiate 
the claim; is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim; and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1980 rating decision that denied service 
connection for residuals of a right ankle fracture is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2003).  
2.  The additional evidence received subsequent to the 
January 1980 RO decision is new and material, and the claim 
for service connection for residuals of a right ankle 
fracture is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the claim for service connection 
for residuals of a right ankle fracture should be reopened.  

The veteran's initial claim for service connection for 
residuals of a right ankle fracture was denied by the RO in a 
January 1980 rating decision.  At that time, the RO found 
that the veteran's right ankle fracture preexisted his active 
military service and was not aggravated during his service.  

The veteran did not appeal this decision, and it became 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 
(2004).  Therefore, the merits of the claim may only be 
examined upon the submission of "new and material" 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

The standard for new and material evidence was amended in 
November 2000, and applies to claims to reopen received on or 
after August 29, 2001, as here.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001); [codified at 38 C.F.R. § 3.156(a) (2004)].  Under 
this standard, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Spalding v. 
Brown, 10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  

The law further provides that the submission of new and 
material evidence is a jurisdictional prerequisite to the 
Board's review of a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  

At the time of the January 1980 denial of the veteran's 
claim, the evidence included his service medical records.  In 
a pre-service Report of Medical History, the veteran related 
that he had a history of broken bones.  Specifically, he 
reported that he had fractured his right ankle in 1972.  Upon 
entrance examination in October 1979, it was noted that there 
was no disability or deformity associated with the right 
ankle fracture.  However, it was noted that he had been 
rejected for military service in 1972 because of his healing 
fracture.  

In a November 1979 report, it was noted that the veteran 
injured his right ankle when he jumped in a fox hole.  There 
was no indication in the reports that the ankle was re-
fractured.  In a November 1979 report, the assessment was 
strain of the right ankle.  X-rays showed an old non-union 
fracture of the medial malleolus of the right ankle.  The 
veteran underwent a service department Board physical 
standards proceeding in November 1979, and was discharged as 
medically unfit to enlistment due to his ankle.  

In the January 1980 rating decision, the RO found that the 
veteran's right ankle fracture preexisted his active military 
service and was not aggravated beyond the normal progression 
during his period of service.  

The veteran requested that his claim be reopened in February 
2002.  In his claim, he asserted that he re-fractured his 
right ankle in service and that he was placed in a cast.  He 
sought treatment for his ankle from a private doctor 
immediately after he was discharged from service.  He 
presented similar testimony at a personal hearing before the 
undersigned Veterans Law Judge at the RO in October 2004.  
The veteran also submitted a statement from his sister and 
brother-in-law that reported that the veteran broke his ankle 
in service and returned home in a case.  He had to go to a 
family doctor and have it re-casted.  

The veteran's statements and testimony are "new" evidence 
within the meaning of the law.  He veteran is competent as a 
layperson to report that he was placed in a cast after he 
reinjured his ankle in service.  38 C.F.R. § 3.159; see 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).  Additionally, the statement 
from his family members also serves to document that the 
veteran's right ankle injury in service required a cast.  
Under the Justus rule, and presumed credible for the limited 
purpose of whether the claim should be reopened, the 
veteran's and his family members present statements that he 
required a cast from the injury in service are also material, 
as they relate to the degree of injury he sustained in 
service.  

Therefore, the Board finds that the additional evidence 
proffered, in conjunction with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim for service connection for residuals of a right ankle 
fracture.  Accordingly, the claim of service connection for 
residuals of a right ankle fracture is reopened.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board's decision above to reopen the veteran's claim 
constitutes a partial grant of benefits sought by the veteran 
on appeal.  Hence, the Board finds that a full and detailed 
analysis of VA's compliance with these new requirements is 
not needed with regard to the limited issue of whether new 
and material evidence has been submitted to reopen his claim, 
as the veteran could derive no potential benefit from any 
additional development or notice.  Nevertheless, as discussed 
more fully below, the Board has determined that additional 
development is needed in order to satisfy the duty to assist 
the veteran in the matter of de novo adjudication of the 
claim for service connection for residuals of a right ankle 
fracture.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for residuals of a right ankle fracture is 
reopened, and the appeal is granted to this extent.  


REMAND

Based on the evidence of record, the Board finds that, 
consistent with VA's duty to assist the veteran in the 
development of his claim, an examination and opinion are 
warranted in this case in order to ascertain whether the 
veteran's preexisting right ankle fracture was aggravated 
beyond the normal progression during his period of active 
military service.  Additionally, an attempt must be made to 
obtain all the evidence that has been identified by the 
veteran pertaining to his right ankle disability.  

Accordingly, this case is REMANDED to the RO for the 
following development:  
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

2.  The RO should obtain the names and 
addresses of any medical care providers 
who treated the veteran for residuals of 
a right ankle fracture since his 
discharge from service, particularly 
those noted at his personal hearing in 
October 2004.  After securing the 
necessary release, the RO should assist 
the veteran in obtaining such records. 

3.  The veteran should be scheduled for a 
VA orthopedic examination.  The claims 
folder should be made available to the 
examiner.  After examination and review 
of the claims file, including the service 
medical records, the examiner should 
provide an opinion with supporting 
rationale as to whether it is at least as 
likely as not that the veteran's right 
ankle injury in service aggravated the 
preexisting right ankle fracture beyond 
the normal progression of the disability.  

4.  After the above has been 
accomplished, the RO should adjudicate 
the claim for service connection for 
residuals of a right ankle fracture.  If 
the claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



